DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 12-13 are objected to because of the following informalities:
In line 2 of claim 12, the examiner suggests changing “distance, x, is” to --distance x is-- for grammatical reasons.
In line 2 of claim 13, the examiner suggests changing “distance, y, is” to --distance y is-- for grammatical reasons.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-2, 4-9, 11-15, & 17-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babb et al. (US PGPub 20050237126) in view of Kim et al. (US PGPub 20050285695), both references of record.

As per claim 1:
Babb discloses in Figs. 7A-B:
An apparatus comprising: 
a first signal trace (132); 
and a current return path (reference plane 124 and virtual ground plane 122, as noted in para [0034]), 
the current return path comprising a plurality of portions, the plurality of portions comprising: 
a first portion included in a first power plane (the left side of reference plane 124, where it is well-known in the art that reference planes may be power planes), 
a second portion (right side of reference plane 124, where it is well-known in the art that reference planes may be power planes) included in a second power plane coplanar with the first power plane and separated from the first power plane by a split (130), 

the reference voltage plane separated from the first power plane and the second power plane by a dielectric material (substrates are dielectric materials, as per para [0002], and is inherently required for the function of the invention to prevent short-circuiting between the different conductors).
	Babb does not disclose:
the reference voltage plane is coplanar with the first signal trace.
	Kim et al. discloses in Fig. 3a the use of coplanar reference traces (non-transmission signal traces 315) across impedance discontinuities (para [0027]) in signal traces (305).
Kim et al. further discloses that reference planes in general, and reference planes for transmission lines may be power planes (para [0040]), wherein a return signal for a transmission line is provided through the power plane (Figs. 3a-b disclose a signal trace 305 with corresponding reference planes 310 and 330, both of which may be power planes, without separate planes or lines to provide the return signal, such that the power planes must act as the return signal carrier to function as a transmission line, as is well understood in the art).
At the time of filing, it would have been obvious to one of ordinary skill in the art to replace the virtual ground plane 122 of Babb et al. with a coplanar virtual ground plane to provide the benefit of matching the impedance at an impedance discontinuity caused by a physical discontinuity as taught by Kim et al. (para [0024]) and to further 
It would be further obvious for the reference planes of Babb et al. to be power planes, as art-recognized alternative/equivalent reference planes, as noted by Kim et al.

	As per claim 2:
	Babb discloses in Figs. 7A-B:
the first portion is capacitively coupled to the third portion by a first intrinsic capacitance and the second portion is capacitively coupled to the third portion by a second intrinsic capacitance (by virtue of being overlapping conductors).
	As a consequence of the combination, the first portion is capacitively coupled to the third portion by a first intrinsic capacitance and the second portion is capacitively coupled to the third portion by a second intrinsic capacitance (the replacement of virtual ground 122 still resulting in overlapping conductors).

	As per claim 4:
	Babb discloses in Figs. 7A-B:
the first portion and the second portion are each positioned a distance x from the third portion and the third portion is positioned a distance y from the first signal trace (each component is shown to be a distance from each other).


	As per claim 5:
	Babb discloses in Figs. 7A-B:
		the distance x is less than the distance y.
	The combination does not disclose that the distance x is less than the distance y.
At the time of filing, it would have been obvious to one of ordinary skill in the art it would have been obvious for the distance x to be less than the distance y as a design consideration for determining the impedance of the area of the signal trace over the split as taught by Kim et al. (para [0034]), as the distance from a signal line to a reference plane in a coplanar waveguide is a well-understood in the art variable for determining impedance, and as Babb has already shown that the virtual ground plane 122 is farther from the signal line than the reference planes, a replacement of the virtual ground plane 122 would incorporate the spacing required for a similar impedance in the split region.

	As per claim 6:
	Babb does not disclose:
		the distance x is in the range of 10 micrometers (µm) to 40 µm.

At the time of filing, it would have been obvious to one of ordinary skill in the art to make the distance x be in the range of 10 micrometers (µm) to 40 µm as a design parameter that provides the benefit of controlling the impedance of a signal line, as well understood in the art, and as a typical thickness for substrates in signal lines as is well-understood in the art and as taught by Kim et al. (para [0039]).

As per claim 7:
Babb et al. does not disclose the distance y is in the range of 45 micrometers (µm) to 120 µm.
At the time of filing, it would have been obvious to one of ordinary skill in the art for the distance y to be in the range of 45 micrometers (µm) to 120 µm, as a design parameter that provides the benefit of controlling the impedance of the coplanar waveguide, as is well understood in the art.

As per claim 8:
	Babb et al. discloses in Figs. 7A-B:
A device comprising: 
a first layer comprising a first signal trace (132); 
a first reference voltage plane (virtual ground plane 122) positioned a distance, y, from the first signal trace; 

the second layer comprising a plurality of power planes, 
a first power plane (the left side of reference plane 124, where it is well-known in the art that reference planes may be power planes) separated from an adjacent second power plane by a split (130) having a width, s, 
wherein at least a portion of the first reference voltage plane spans the split, 
the first power plane comprises a first portion of a current return path associated with the first signal trace (reference plane 124 is the corresponding plane to signal line 132 for the transmission line, with para [0034] noting the return path), 
the second power plane (right side of reference plane 124, where it is well-known in the art that reference planes may be power planes) comprises a second portion of the current return path and 
the first reference voltage plane comprises a third portion of the current return path, the third portion spanning the split.
	Babb et al. does not disclose:
a first layer comprising a first signal trace and a first reference voltage plane positioned a distance, y, from the first signal trace.

Kim et al. further discloses that reference planes in general, and reference planes for transmission lines may be power planes (para [0040]), wherein a return signal for a transmission line is provided through the power plane (Figs. 3a-b disclose a signal trace 305 with corresponding reference planes 310 and 330, both of which may be power planes, without separate planes or lines to provide the return signal, such that the power planes must act as the return signal carrier to function as a transmission line, as is well understood in the art).
At the time of filing, it would have been obvious to one of ordinary skill in the art to replace the virtual ground plane 122 of Babb et al. with a coplanar virtual ground plane to provide the benefit of matching the impedance at an impedance discontinuity caused by a physical discontinuity as taught by Kim et al. (para [0024]) and to further provide the benefit of decreasing the number of required substrate layers required (the virtual ground plane 122 requiring its own layer). Furthermore, the structure of Babb et al. may be viewed as three connected microstrip lines, such that replacing the center microstrip line with a coplanar waveguide is merely a substitution of an art-recognized alternative/equivalent transmission line.
It would be further obvious for the reference planes of Babb et al. to be power planes, as art-recognized alternative/equivalent reference planes, as noted by Kim et al.

As per claim 9:

the first portion is capacitively coupled to the third portion by a first intrinsic capacitance and the second portion is capacitively coupled to the third portion by a second intrinsic capacitance (by virtue of being overlapping conductors).
As a consequence of the combination, the first portion is capacitively coupled to the third portion by a first intrinsic capacitance and the second portion is capacitively coupled to the third portion by a second intrinsic capacitance (the replacement of virtual ground 122 still resulting in overlapping conductors).

As per claim 11:
Babb discloses in related Figs. 3-6:
A signal line may be a plurality of coplanar signal lines.
Babb does not disclose:
the first layer further comprises a second signal trace, the first signal trace and the second signal trace to carry a differential signal.
At the time of filing, it would have been obvious to one of ordinary skill in the art to provide a second signal trace on the first layer so as to carry a differential signal as an art-recognized alternative/equivalent form of a transmission line that provides the benefit of communication signals that can be easily filtered for interference, as is well-understood in the art, and as parallel signal lines may be implemented as taught by Babb et al. in Figs. 3-6.


Babb does not disclose:
the distance x is in the range of 10 micrometers (µm) to 40 µm.
Kim et al. discloses that dielectric spacing distances for signal lines may typically be in the range of 30 microns (para [0039]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to make the distance x be in the range of 10 micrometers (µm) to 40 µm as a design parameter that provides the benefit of controlling the impedance of a signal line, as well understood in the art, and as a typical thickness for substrates in signal lines as is well-understood in the art and as taught by Kim et al. (para [0039]).

As per claim 13:
Babb et al. does not disclose the distance y is in the range of 45 micrometers (µm) to 120 µm.
At the time of filing, it would have been obvious to one of ordinary skill in the art for the distance y to be in the range of 45 micrometers (µm) to 120 µm, as a design parameter that provides the benefit of controlling the impedance of the coplanar waveguide, as is well understood in the art.

As per claim 14:
Babb et al. discloses in Figs. 7A-B:
A system comprising: 
a device comprising: 

a first layer (layer 126) comprising a first signal trace (132);
a first reference voltage plane (virtual ground plane 122); 
a second layer (reference plane 124) separated from the first layer by a dielectric material (substrates are dielectric materials, as per para [0002], and is inherently required for the function of the invention to prevent short-circuiting between the different conductors), 
the second layer comprising a first power plane (the left side of reference plane 124, where it is well-known in the art that reference planes may be power planes) and a second power plane (right side of reference plane 124, where it is well-known in the art that reference planes may be power planes) adjacent the first power plane and separated from the first power plane by a split (130); 
and a current return path comprising a plurality of portions, the plurality of portions comprising a first portion included in the first power plane, a second portion included in the second power plane and a third portion included in the first reference voltage plane and spanning the split (reference plane 124 and virtual ground plane 122 is the corresponding plane to the signal line 132 for the transmission line, para [0034]).
Babb et al. does not disclose:
a first layer comprising a first signal trace and a first reference voltage plane coplanar with the first signal trace

Kim et al. further discloses that reference planes in general, and reference planes for transmission lines may be power planes (para [0040]), wherein a return signal for a transmission line is provided through the power plane (Figs. 3a-b disclose a signal trace 305 with corresponding reference planes 310 and 330, both of which may be power planes, without separate planes or lines to provide the return signal, such that the power planes must act as the return signal carrier to function as a transmission line, as is well understood in the art).
At the time of filing, it would have been obvious to one of ordinary skill in the art to replace the virtual ground plane 122 of Babb et al. with a coplanar virtual ground plane to provide the benefit of matching the impedance at an impedance discontinuity caused by a physical discontinuity as taught by Kim et al. (para [0024]) and to further provide the benefit of decreasing the number of required substrate layers required (the virtual ground plane 122 requiring its own layer). Furthermore, the structure of Babb et al. may be viewed as three connected microstrip lines, such that replacing the center microstrip line with a coplanar waveguide is merely a substitution of an art-recognized alternative/equivalent transmission line.
It would be further obvious for the reference planes of Babb et al. to be power planes, as art-recognized alternative/equivalent reference planes, as noted by Kim et al.

As per claim 15:

the first portion is capacitively coupled to the third portion by a first intrinsic capacitance and the second portion is capacitively coupled to the third portion by a second intrinsic capacitance (by virtue of being overlapping conductors).
As a consequence of the combination, the first portion is capacitively coupled to the third portion by a first intrinsic capacitance and the second portion is capacitively coupled to the third portion by a second intrinsic capacitance (the replacement of virtual ground 122 still resulting in overlapping conductors).

	As per claim 17:
	Babb discloses in Figs. 7A-B:
the first layer is adjacent the package core layer.

	As per claim 18:
	Babb discloses in Figs. 7A-B:
the second layer is adjacent the package core layer.

	As per claim 19:
Babb discloses in related Figs. 3-6:
A signal line may be a plurality of coplanar signal lines.
Babb does not disclose:
the first layer further comprises a second signal trace, the first signal trace and the second signal trace to carry a differential signal.


As per claim 20:
Babb discloses in related Figs. 3-6:
the third portion is positioned a distance, y, from the first signal trace and the second layer is positioned a distance, x, from the first layer (each component is shown to be a distance from each other).

	As per claim 21:
Babb discloses in Figs. 7A-B:
		the distance x is less than the distance y.
	The combination does not disclose that the distance x is less than the distance y.
At the time of filing, it would have been obvious to one of ordinary skill in the art it would have been obvious for the distance x to be less than the distance y as a design consideration for determining the impedance of the area of the signal trace over the split as taught by Kim et al. (para [0034]), as the distance from a signal line to a reference plane in a coplanar waveguide is a well-understood in the art variable for determining impedance, and as Babb has already shown that the virtual ground plane 122 is farther 

As per claim 22:
Babb does not disclose:
	the distance x is in the range of 10 micrometers (µm) to 40 µm.
Kim et al. discloses that dielectric spacing distances for signal lines may typically be in the range of 30 microns (para [0039]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to make the distance x be in the range of 10 micrometers (µm) to 40 µm as a design parameter that provides the benefit of controlling the impedance of a signal line, as well understood in the art, and as a typical thickness for substrates in signal lines as is well-understood in the art and as taught by Kim et al. (para [0039]).

	As per claim 23:
	Babb et al. does not disclose the distance y is in the range of 45 micrometers (µm) to 120 µm.
At the time of filing, it would have been obvious to one of ordinary skill in the art for the distance y to be in the range of 45 micrometers (µm) to 120 µm, as a design parameter that provides the benefit of controlling the impedance of the coplanar waveguide, as is well understood in the art.

As per claim 24:

the device is selected from the group comprising an integrated circuit, a printed circuit board (PCB), a system on a chip and a system in a package (printed wiring board 120, which may be interpreted as a printed circuit board, and Babb et al. notes their equivalence in para [0038]).

Claims 3, 10, & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babb et al. (US PGPub 20050237126) in view of Kim et al. (US PGPub 20050285695), as applied to claims 1, 8, & 14 above, and further in view of Price et al. (US Patent 5736796), all references of record.
The resultant combination discloses claims 1, 8, & 14 as rejected above.
As per claim 3:
The resultant combination discloses in Babb et al. that the first power plane voltage and the second power plane voltage both differ from a reference voltage associated with the reference voltage plane (the reference voltage plane being a virtual ground, and further capacitively coupled to secondary plane 128).
The resultant combination does not disclose a first power plane voltage associated with the first power plane differs from a second power plane voltage associated with the second power plane and the first power plane voltage and the second power plane voltage both differ from a reference voltage associated with the reference voltage plane.
Price discloses in Figs. 4-6:

At the time of filing, it would have been obvious to one of ordinary skill in the art to provide the device of the resultant combination to the discontinuity region of a transmission line passing between two separate power plane voltages to provide the benefit of matching the impedance across the discontinuity region of the transmission line of Price et al. and to further provide the benefit of further providing capacitive coupling between the separate power planes through the reference voltage plane to provide the benefit of reducing the impedance discontinuity as taught by Price et al. (col. 6 lines 29-35).
	As a consequence of the combination, a first power plane voltage associated with the first power plane differs from a second power plane voltage associated with the second power plane and the first power plane voltage and the second power plane voltage both differ from a reference voltage associated with the reference voltage plane (providing capacitive coupling between the power planes).

Response to Arguments

Applicant's arguments filed 01/20/2021 have been fully considered but they are not persuasive.

Independent claim 1 is directed to an apparatus including the features, "a first signal trace," and "a current return path, the current return path comprising a plurality of portions, the plurality of portions comprising: a first portion included in a first power plane, a second portion included in a second power plane coplanar with the first power plane and separated from the first power plane by a split and a third portion spanning the split and included in a reference voltage plane, the reference voltage plane coplanar with the first signal trace and separated from the first power plane and theApp. No. 16/305,355 8 Art Unit 2843 second power plane by a dielectric material." (Emphasis added.) Independent claims 8 and 14 include features similar to the above emphasized features of independent claim 1. 
That is, Applicant teaches and claims apparatus including a signal trace, and a current return path, the current return path comprising a portion spanning a split between first and second power planes, the portion spanning the split included in a reference voltage plane coplanar with the first signal trace. Applicant does not understand the cited references of record, taken individually or in combination, as disclosing at least these features of Applicant's claims.

	The examiner has amended the rejection to provide further clarity, without changing the grounds of the rejection. The examiner has noted that Babb does not 
	The applicant further argues in pages 10 & 11 of the applicant’s remarks that:
The Examiner alleges that it would have been obvious in view of Kim to "replace the virtual ground plane 122 of Babb et al. with a coplanar virtual ground plane," i.e., to make virtual ground plane 122 co-planar with signal trace 132. (See Office Action, Page 5.) Applicant strongly disagrees. First, if the virtual ground plane 122 of Babb was moved to the layer of signal trace 132, then virtual ground plane 122 would be moved  away from the region between secondary plane 128 and split 130. This goes against the disclosure of Babb since such a modification would effectively increase the distance between the portion of signal trace 132 above reference plane split 130 and the adjacentApp. No. 16/305,355 10 Art Unit 2843 plane 128, which goes against the teachings of Babb. Additionally, if the virtual ground plane 122 of Babb was moved to the layer of signal trace 132, then signal trace 132 and virtual ground plane 122 would be overlapping or directly electrically connected to one another, rendering the virtual ground plane 122 inoperable. Thus, with respect to Applicant's claims, Babb teaches away from its combination with Kim.

The examiner respectfully disagrees. Babb’s use of virtual ground plane 122 does not reduce the distance between signal trace 132 and secondary plane 128. The issue addressed by Babb is that where reference plane is split (reference plane slit 
Claims 2-7, 9-13, & 15-24 are sustained as being dependent upon claims 1, 8, & 14, there being no separate arguments pertaining to the dependent claims not addressed above.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123.  The examiner can normally be reached on M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samuel S Outten/Examiner, Art Unit 2843